         Case 1:20-cv-00003-CRH Document 15 Filed 10/06/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Elvis Basic,                                   )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Trish Siedel (North Dakota Probation)          )
Alexander Droske (BCI)                         )
Karsten Anderson,                              )       Case No. 1:20-cv-003
                                               )
               Defendants.                     )


       Plaintiff Elvis Basic (“Basic”) is an inmate at the Greenville Federal Correctional Institution

in Greenville, Illinois. He initiated this action in January 2020 with the submission of a motion to

proceed in forma pauperis, which the court granted, and a complaint. (Doc. Nos. 2, 3, 6, and 8).

He also filed a motion ostensibly requesting a stay of proceedings “until the defendant have

reasonable time to resolve the claim and the remedies are exhausted.”

       On February 11, 2020, laboring under the misapprehension or misunderstanding that

plaintiff’s claims pertained to Basic’s federal criminal proceedings and by extension his present

federal incarceration, the court granted Basic’s motion for a stay of proceedings. (Doc. No. 10).

       On February 28, 2020, Basic filed a motion requesting that the court reconsider its order

granting his earlier motion for a stay. He avers that the court misconstrued his complaint as a

collateral challenge his federal incarceration and clarifies that his claims pertain to a state charge

which he was acquitted in May of 2018.

       The court has now reviewed the record. In light of the clarification provided by Basic, the

court finds it prudent to lift the stay. Accordingly, Basic’s motion for reconsideration (Doc. No. 14)


                                                   1
         Case 1:20-cv-00003-CRH Document 15 Filed 10/06/20 Page 2 of 2




is GRANTED and the stay is lifted. The Clerk’s office shall refrain from serving defendants until

directed to do so as the court must still review Basic’s claims under 28 U.S.C. § 1915A.

       IT IS SO ORDERED.

       Dated this 6th day of October, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
